COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-088-CR
 
 
FA=NAE LEROYCE ANDERSON                                               APPELLANT
A/K/A FANAI ANDERSON                                                                      
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
                                                    
                                              ------------      
Appellant Fa=Nae Leroyce Anderson a/k/a Fanai Anderson is attempting to appeal from
her conviction for aggravated robbery with a deadly weapon.  We will dismiss the appeal.




In accordance with rule
25.2(a)(2), the trial court has certified that this criminal case Ais a plea-bargained case and the defendant has NO right of appeal@ and that Athe defendant
has waived the right of appeal.@  See Tex. R. App. P. 25.2(a)(2).  On March 24, 2008, we notified Anderson that
this certification indicating that she had no right to appeal and that she had
waived her right of appeal had been filed in this court and that her appeal
would be dismissed unless she or any party desiring to continue the appeal
filed a response showing grounds for continuing the appeal.  See Tex.
R. App. P. 25.2(a)(2), (d), 44.3. 
We received no response.
Therefore, in accordance with
the trial court=s
certification, we dismiss the appeal.  See
Tex. R. App. P. 25.2(a)(2),
43.2(f); Cooper v. State, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001).
 
PER CURIAM
PANEL D:   WALKER, J.; CAYCE,
C.J.; and MCCOY, J.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
April 24, 2008
 




[1]See Tex. R. App. P. 47.4.